Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 1 of 20




                       IN THE UNITED STATES DISTRICT
                     COURT FOR THE SOUTHERN DISTRICT
                                OF FLORIDA


   PBR SALES, LLC

               Plaintiff,

         v.
                                              Civil Action No.
   PEZCO INTERNATIONAL,
   LLC and JUAN M. SANCHEZ

               Defendants.




              ORIGINAL COMPLAINT AND APPLICATION FOR
                     PRELIMINARY INJUNCTION

       TO THE HONORABLE JUDGE OF SAID COURT:


       Plaintiff, PBR Sales, LLC (hereinafter, “PBR”) file this Original Complaint

 and Application for Preliminary Injunctive Relief and seek damages, profits

 disgorgement, damages, attorneys’ fees, and costs, against Defendant, Pezco

 International, LLC and Defendant, Juan M. Sanchez (hereinafter, “Pezco”, “Sanchez”

 or “Pezco Defendants”).




                                         1
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 2 of 20



                                   INTRODUCTION

       This case involves the Pezco Defendants’ blatant, illegal and unauthorized use

 of Plaintiff PBR’s wired funds of $310,400 for its own use under the pretense of

 purchasing oil and gas product.


       To perpetuate its deception, Pezco, by and through Sanchez, made repeated

 and known false statements about its ability to source 265,000 gallons of Gasoil D2,

 the whereabouts of the money sent by PBR to purchase the fuel, and its relationship

 with the purported refinery. Moreover, the Pezco Defendants refuses to provide proof

 of any legitimacy of the transaction. This suit seeks to stop the Pezco Defendants

 from further unlawfully dissipating the received money, and from continuing the

 misrepresentation and fraud that continues to cause PBR irreparable harm and that

 may cause harm to innocent third parties.


       Consequently, PBR seeks a preliminary injunction on each and every bank

 account the wired funds were received into and were then dispersed. Further, Plaintiff

 seeks relief for the consequential damages incurred by PBR because of the Pezco’s

 Defendants’ unlawful conduct.


                                      PARTIES


 1.    Plaintiff, PBR Sales, LLC is a Delaware limited liability company, with some

 offices at 2 Westchester Park Drive, White Plains, New York.


                                             2
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 3 of 20



 2.     Defendant, Pezco International, LLC is a Florida limited liability company that

 may be served by serving its registered agent Juan M. Sanchez 201 SW 17th Rd 611

 Miami, FL 33129. Defendant, Juan M. Sanchez is an individual residing in Miami,

 Florida and may be serviced with process at 201 SW 17th Rd 611 Miami, FL 33129.


                                       JURISDICTION

 3.     This is a civil action to recover damages stemming from the fraudulent

 inducement into an oil and gas contract and the breach of that contract. This Court

 has diversity jurisdiction pursuant to 28 U.S.C. §1332(a) as the amount in

 controversy exceeds $75,000, exclusive of interest and costs, and for purposes of this

 action, the Plaintiff is a citizen of the State of Delaware and the Defendants are

 citizens of the State of Florida. This Court has related claim jurisdiction over the state

 law claims pursuant to 28 U.S.C. § 1338(b) and 28 U.S.C. § 1367.

 4.     This Court has personal jurisdiction over the Defendant because the Defendant

 maintains a place of business in the State of Florida within this judicial district.

 5.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because a

 substantial part of the events or omissions giving rise to the claims occurred in this

 district, and a substantial part of the property (money at issue) that is the subject of

 the action is situated in this district.




                                              3
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 4 of 20



                      FACTS RELEVANT TO ALL CAUSES

 6.    PBR Sales, LLC purchases and sells oil and gas related products. PBR entered

 into an agreement to purchase 265,000 gallons of Gasoil D2 from Pezco to be

 delivered via refinery in Curacao to a vessel named Triton Freedom IMO 7366893.

 7.    By and through, solely Mr. Sanchez, Pezco represented it could source and sell

 to PBR the 265,000 gallons of Gasoil D2 via vessel loading from a refinery in

 Curacao. The vessel arrived into Curacao on July 3rd, 2021. As required by the Port

 Authorities the customer hired a port agent, Vevco Supplies, who organizes the pilot

 to guide the vessel into port and takes care of the needs of the vessel such as

 provisions, fuel, water and their immigration matters.

 8.    On July 12, 2021, pursuant to the instructions given by Mr. Sanchez, PBR

 wired from its Bank of American account to Pezco by and through its Chase Bank

 account for the amount of $145,000.00. On July 14, 2021, PBR similarly wired to

 Pezco another $165,400.00 from Bank of America to Chase. The total of the two (2)

 wires is $310,400. The balance owed on the purchase agreement with Pezco was

 $50,000. Resultantly, PBR paid in excess of 85% of the purchase price to Pezco.

 9.    After sending and confirming the wires to Pezco, PBR diligently inquiring

 from Pezco via text and phone calls about the loading instructions from the refinery

 onto the vessel. No information was provided in response by Pezco.




                                            4
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 5 of 20



 10.   On July 15th, 2021, PBR demanded the return of its wired funds as it learned

 that there were no loading instructions or for that matter any goods slated for PBR or

 Pezco by the refinery.

 11.   Additionally, PBR spoke directly with the refinery in Curacao and learned

 (how) that Pezco was never registered with the refinery. PBR confronted Pezco with

 this information to which Pezco responded that it registered and had sent the

 refineries lawyers $27,000.00 as the registration fee. Consequently, PBR asked for

 documents demonstrating Pezco’s registration certificate or registration number.

 Pezco, by and through Juan Sanchez stated Pezco did not have the required

 documentary proof. PBR further asked for proof, evidence or any documents that

 Pezco actually sent the $27,000.00. That information was likewise never provided by

 Pezco.

 12.   PBR continued, almost daily, to request information, updates and proof

 verifying that Pezco legitimately performed the terms of the purchase agreement.

 Pezco failed to provide a single document demonstrating that any portion of its pre-

 contractual representations was real.

 13.   PBR, again contacted the refinery to determine if there were any way the

 transaction was legitimate. PBR, again was informed that Pezco never registered with

 the refinery and no funds were ever received by them remitted by Pezco. Again, PBR

 confronted Pezco When we immediately inquired from Pezco he insisted that the



                                           5
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 6 of 20



 money was sent to the refinery and that he had confirmation the refinery had

 converted the dollars to Florins, which is the local currency of Curacao.

 14.   PBR then revealed its conversation with the refinery in Curacao to Pezco and

 requested, again, documents demonstrating that it transferred funds or documents to

 facilitate the obtaining of oil and gas product. That information was never provided

 by Pezco.

 15.    On July 16th, 2021, PBR sent its first email to Pezco demanding the return of

 or funds and subsequently sent several demand letters including until the date of

 filing this action. Those emails went unanswered or provided no information

 regarding the purported transaction.

 16.   PBR retained text messages and voice notes from the refinery agent in Curacao

 making clear Pezco sent no proceeds and that no goods exist and there was never any

 order placed for PBR.

 17.    Nonetheless, Pezco carried on perpetrating its falsehoods that cargo was being

 loaded and paperwork was being sent to facilitate the transaction.

 18.   Additionally, Pezco falsely stated to PBR that the vessel was still moored at a

 particular location and send PBR an outdated snapshot of marine traffic. PBR called

 the Port Authority of Curacao and spoke with the Harbor Master about the vessel and

 confirmed that the vessel left port on July 28th, 2021 at 19.30 hours local time while

 Pezco represented to PBR that on July 31st, 2021 the vessel was moored at the Port

 Authority.

                                            6
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 7 of 20



 19.   This has been one lie after the other with no proof any product being available

 to load for us. This is clearly a major fraud that has been conducted by Pezco.

 20.   In an effort to determine the legitimacy of Pezco, PBR unearthed evidence by

 way of a bill of lading that Pezco shipped out approximately 83,400 barrels (3.5

 million gallons approximately) of Gasoil D2 from Trinidad to Surinam from a likely

 unlawful source. This alarmed PBR that Pezco may be engaged in unlawful activity

 including falsely representing its ability to lawfully source oil and gas product Below

 is the chart of communications evidencing PBR’s attempt to confirm the legitimacy

 of the Pezco Defendants’ representations and learning the illegality of the Pezco

 Defendants’ actions:


 DATE               E-MAIL / TEXT
 07/15/2021         Text: Audio Proof sent to Pezco of the Port agent (wevco agency in
                    Curacao) advising PBR’s customer that no cargo is available, nor have
                    any instructions been given to load the customer’s vessel “Triton
                    Freedom”.
 07/15/2021         Text: Pezco saying he doesn’t understand after listening to the audio
                    proof of the port agent. He said he was on the phone with ‘them’ (the
                    refinery).
 07/15/2021         Text: Assurance the vessel will be loaded tomorrow (7/16/2021) after
                    speaking with the refinery
 07/16/2021         Text: Assurance from Pezco that vessel would be loaded by the end of
                    day after he spoke to the refinery. He also stated that he requested the
                    loading codes from them.
 07/16/2021         Text: (From PBR to Pezco) showing an e-mail that was sent from CRU
                    refinery to the port agent (Wevco) stating they have no instructions to
                    load the vessel “Triton Freedom”.
 07/16/2021         E-mail: Immediate Return of Funds. PBR requesting their funds to be
                    returned due to non-delivery of the product.
 07/19/2021         Text: PBR informing Pezco that the port agent Myron (from Wevco
                    agency) has received no order from the refinery to load the vessel, and
                    warned PBR that Pezco was trying to scam them.
 07/19/2021         Text: PBR urgently inquiring where Pezco sent the funds they received
                    from PBR for the product.
 07/20/2021         E-mail: Re: Re. Wire Transfers to you for the purchase of 265,000
                                               7
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 8 of 20



                    gallons of Gasoil D2. PBR requesting Pezco to show proof that funds
                    were sent to the refinery for the product, as the refinery claimed no
                    funds were received. They also had no knowledge of any pending
                    orders.
 07/20/2021         E-mail: Re: Re. Wire Transfers to you for the purchase of 265,000
                    gallons of Gasoil D2. PBR requesting reply from Pezco. (They did not
                    inform where they sent the funds.)
 07/26/2021         E-mail: Re. Our Order of 265,000 Gallons of Gasoil D2. Requesting
                    clarity on the matter of where the funds went as the refinery did not
                    receive anything
 07/27/2021         Text: PBR inquiring if Pezco spoke to someone associated to the
                    refinery
 07/27/2021         E-mail: Re. Gasoil D2 265,000 Gallons. Follow up email from PBR as
                    no response was received from Pezco.
 07/27/2021         E-mail: Re. Gasoil D2 265,000 Gallons. Another follow up email from
                    PBR.
 07/28/2021         Text: Pezco saying he has nothing and that he is requesting the money
                    back ASAP.
 07/31/2021         Text: Pezco showing that vessel was still at port waiting to be loaded.
                    However records show vessel departed on 07/28/2021 at 19:36.
 08/02/2021         E-mail: Re: Re. The Triton Freedom. No receipt of confirmation that
                    the funds were sent back to PBR. Also, Pezco sent a map location image
                    showing the vessel was at the port waiting to be loaded. (However, this
                    could not be real as the port authority confirmed the vessel had left the
                    port due to no cargo being allocated for them).



                                          Count I

                                   Breach of Contract

 21.   Plaintiff realleges the material factual allegations in the preceding paragraphs.

 22.   PBR contends that an enforceable contract exists between it and Pezco for

 Pezco to source and provide oil and gas product from a refinery in Curacao to board a

 vessel named the Triton Freedom for a price $310,400.

 23.   PBR performed the terms of the contract. Specifically, PBR wired $310,400 to

 Pezco for the purchase of Gasoil D2 in the quantity of 265,000 gallons.




                                               8
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 9 of 20



 24.    Pezco materially breached the agreement by failing to provide the product paid

 for in advance.

 24.    Resultantly, PBR suffered damages by the money owed to its clients, the

 money paid to Pezco for the product and expenses relating to securing the product.

                                          Count II

                                 Fraud in the Inducement

 25.    Plaintiff realleges the material factual allegations in the preceding paragraphs.

 26.    Pezco is liable to PBR for fraudulent inducement.

 27.    Pezco, by and through, Juan M. Sanchez falsely represented to PBR that it

 could source and provide ‘fuel’ and load same on a vessel in a refinery in Curcacao

 for this price at this time frame for this price.

 28.    Juan M. Sanchez, acting on behalf of Pezco, made those representations orally

 and in writing in prior the execution of the purchase agreement between PBR and

 Pezco. He repeated those representations in writing and orally several times through

 (time). Mr. Sanchez, acting in his capacity as owner and president of Pezco knew or

 should have known, at that time that those representations were made, were false. Mr.

 Sanchez certainly knew when he accepted the wired proceeds from PBR that he did

 not contract with the refinery to provide product to a vessel arranged to receive

 product purchased by PBR or that it (Pezco) would ever make arrangements for the

 purchase of that product.



                                               9
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 10 of 20



  29.   Alternatively, Mr. Sanchez’ statements to PBR, particularly those that

  preceded PBR’s initial wiring of money, can be construed as promises that Mr.

  Sanchez never intended to fulfill.

  30.   Again, Sanchez made those misrepresentations with the intent that PBR act on

  them and PBR did in fact act on those representations. PBR reasonably relied on

  those misrepresentations when it sent hundreds of thousands of dollars to Pezco. PBR

  received nothing in exchange for sending that money, causing it injury.

                                       Count III

                                  Promissory Estoppel

  31.   Further, and in the alternative, Pezco is liable to PBR for promissory estoppel.

  Pezco, by and through its owner, Juan M. Sanchez, promised PBR that if PBR paid

  the $310,000 (the agreed price was $360,400, however it was rerpresented the

  refinery would load the vessel with the fuel while Pezco held $310,000) for the

  purchase of 265,000 gallons of Gasoil D2, Pezco would provide the fuel.

  32.   Pezco could foresee that PBR would rely on this promise, and PBR reasonably

  and substantially relied on that promise in sending money to Pezco. The only way to

  avoid injustice is to enforce Pezco’s promise.

                                       Count III

                                       Conversion

  33.   Further, Pezco is liable to PBR for conversion. To establish a claim for

  conversion of money under Florida law, a plaintiff must demonstrate, by a

                                            10
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 11 of 20



  preponderance of the evidence: (1) specific and identifiable money; (2) possession or

  an immediate right to possess that money; (3) an unauthorized act which deprives

  plaintiff of that money; and (4) a demand for return of the money and a refusal to do

  so. See Navid v. Uiterwyk Corp., 130 B.R. 594, 595-596 (M.D.Fla.1991)

  34.   The money that PBR sent to Pezco as instructed was PBR’s personal property.

  Pezco had, and has, the right to possess that property immediately. PBR delivered

  that money to Pezco for safekeeping and with the intent that it be kept segregated and

  used solely for the purpose of purchasing 265,000 gallons of Gasoil D2. The money

  is substantially in the form that it was when it was delivered, and it isn’t subject to a

  title claim by the person keeping it. PBR demanded the return of that money, but

  Pezco refuses or is unwilling to relinquish control over it. Pezco is wrongfully and

  unlawfully exercising control over the money, and that exercise is injuring PBR.

                                         Count IV

                                Pierce the Corporate Veil

  35.   In Florida, A corporate officer may not be held individually liable on a contract

  unless he signed in an individual capacity, or unless the corporate veil was pierced or

  the corporate entity should be ignored because it was found to be formed or used for

  fraudulent purposes, or where the corporation was merely the alter ego of the

  shareholder. Ryan v. Wren, 413 So. 2d 1223, 1224 (Fla. 2d DCA 1982).

  36.   Here, Juan M. Sanchez, the sole owner and operator of Pezco, intentionally

  made false statements to PBR regarding Pezco’s ability to provide the product at

                                              11
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 12 of 20



  issue. Mr. Sanchez used Pezco to pretend it could perform the commercial

  transaction contemplated and paid form by PBR. Mr. Sanchez engaged in this

  improper conduct solely to deceive PBR in pretending Pezco was a reputable and

  capable company. The false statements of Mr. Sanchez was the proximate cause of

  PBR’s loss of the money advanced.

                                          Count V

                                        Civil Theft

  37.   PBR is entitled to recover against Pezco and Sanchez for civil theft. Pezco

  acting by and through Sanchez intended to deprive PBR of the wired proceeds and

  use the proceeds for their own purposes. PBR vetted every statement made by the

  Defendants regarding the status of the purported transaction. Each statement made by

  the Defendants, including but not limited to the payment of the product in Curcacao,

  the status of the vessel to the status of the product was false. Those statements would

  not have been false but for the clear intent to deprive PBR of its proceeds to the

  benefit of the Defendants.

  38.   The Defendants felonious conduct results in civil theft under Florida Statute s.

  772.11 entitling PBR to treble damages and attorneys’ fees.

                                         Damages

                                 Compensatory Damages

  39.   PBR is entitled to recover the money he sent to Pezco to compensate for its

  pecuniary loss, loss of profits and out of pocket losses.

                                              12
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 13 of 20



  40.    Additionally, PBR is entitled to recover damages that were the consequence of

  the Pezco’s breaches and torts. These include lost profits—the amount that PBR

  would have made from the sale of the fuel purchased from Pezco. Further, PBR loss

  the use of the money advanced to timely satisfy creditors. See e.g.,

  Description                         Debit                Credit
  Pezco Wire – 7/12/2021              $145,000
  Pezco Wire – 7/14/2021              $165,400
  Received back from Pezo – 7/23/21                        $80,000
  Port Agency Fees                    $30,000
  Exchange conversion to Dollars      $20,000
  Loss of Profit                      $64,000
  Attorney’s Fee’s
  Vessel Charter Hire                 $120,000
  Fuel Charges: $4/gallon – 10,000    $40,000
  Customer Claim on PBR               $90,000


  Claim Total: $594,400 sought from Defendants



                                       Exemplary Damages

  41.    Pezco defrauded, and acted with the specific intent to cause substantial harm

  to, PBR. Pezco and Sanchez consciously disregarded the known, extreme risk that the

  dissipation of the money advanced by PBR would harm PBR. Each Defendant was

  actually aware that the statements and promises made to PBR were false. They are

  thus all liable for exemplary damages under Title XLV Chapter 768.72 of the Florida

  Statutes.




                                                 13
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 14 of 20



                                        Restitution

  42.   Allowing the Defendants to retain the money that PBR sent to them would

  unjustly enrich them and afford them an inequitable windfall. Thus, PBR is entitled

  to restitution of the amounts that he sent to the Defendants.



                                      Disgorgement

  43.   Allowing the Defendants to retain profits and interest that they obtained from

  the use of PBR’s money would unjustly enrich them and afford them an inequitable

  windfall. Thus, PBR is entitled to have the Defendants disgorge those profits and

  interest after an accounting of the bank accounts in which PBR’s proceeds were

  deposited.

                                   Legal fees and costs

  44.   PBR is entitled to recover its legal fees from Pezco and Sanchez. PBR is

  entitled to recover the reasonable and necessary legal fees that it incurs in holding the

  defendants to the terms of their agreements. PBR hired lawyers to enforce those

  terms, and it is entitled to recover the reasonable and necessary fees that it incurs in

  doing so.

  45.   Because they have committed statutory fraud, PBR is also entitled to recover

  his legal fees from the defendants under § 772.104, Fla. Stat. and § 772.11, Fla. Stat.




                                              14
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 15 of 20



                                           Interest

  46. PBR is entitled to pre- and post-judgment interest under the common law,

  principles of equity, the applicable Florida statutes authorizing same.

                           Preliminary and Permanent Injunction

  47.       The Defendants have no viable defense or explanation for any of their

  fraudulent activities, and PBR is likely to succeed on all of its claims. However, for

  purposes of a preliminary injunction, PBR need only rely upon its proof of funds sent

  and no product ever existing or provided to PBR to justify the requested injunctive

  relief.

            PBR Is Likely to Succeed on Its Claims

  48.       The Court should issue a preliminary and permanent injunction prohibiting the

  Defendants from using or further dissipating the proceeds obtained from PBR to

  further its business operations and to prevent immediate and irreparable harm to PBR

  caused by Defendants’ improper and unlawful actions. PBR’s ownership of the

  proceeds is established and the Defendants’ refusal to accurately or factually account

  for the money makes clear the Defendants’ nefarious conduct and constitute prima

  facie evidence of, inter alia, of the legitimacy of the Defendants’ request for the

  money.

  49.       The fraud is irrefutable here. The Pezco Defendants’ fraudulent use of PBR’s

  money obtained by a blatant scheme to deceive demonstrates PBR’s likelihood to

  succeed on the merits.

                                               15
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 16 of 20



        PBR Will Be Irreparably Injured Absent an Injunction

  50.   The Pezco Defendants’ fraudulent conduct and repeated false statements to

  further mask and disguise its unlawful conduct, again demonstrates a blatant scheme

  to deceive PBR. There can be no doubt that immediate irreparable harm to PBR will

  follow from the Pezco Defendants’ continued use of PBR’s proceeds in its business

  operations or for Defendant Sanchez’ personal use makes clear that Pezco is likely

  without resources to satisfy any judgment this Court may later enter. Consequently,

  PBR cannot easily be compensated through monetary damages since the Pezco

  Defendants’ modus operandi is to engage in fraud to fund their operations. The fact

  that the Pezco Defendants employ deceptive practices and engage in intentionally

  deceptive and fraudulent tactics demonstrates the untrustworthiness of the Pezco

  Defendants. Those who choose to do business with the Pezco Defendants on the

  mistaken belief that they are a legitimate and funded business operation are likely to,

  also be victimized by the Defendants.

  51.   PBR also will suffer irreparable injury because it is difficult to quantify in

  monetary terms the diminution in PBR’s goodwill and the harm to the distinctiveness

  PBR providing product to its clients. Specifically, the transaction to which Pezco was

  to provide fuels places PBR in the position of default to its client. Accordingly, the

  Pezco Defendants’ unlawful conduct irreparably harms PBR in a manner that

  monetary damages cannot remedy.



                                             16
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 17 of 20



        The Balance of Hardships Unquestionably Favors PBR

  52.   Any harm to the Pezco Defendants in the event of a preliminary or permanent

  injunction is of their own doing and as a result of their decision to embark on a

  fraudulent scheme, rather than developing their business through legitimate means.

        An Injunction Is in the Public Interest

  53.   Granting a preliminary injunction in this case serves the strong public interest

  in stopping fraud. Without an injunction by this Court, the Pezco Defendants’ will

  continue and will leave members of the public open to being victimized by their

  fraudulent conduct. The Pezco Defendants cause confusion in the marketplace and

  with prospective customers confused in thinking that they are dealing with a trusted

  entity, when they are not. By preventing unauthorized and unlawful conduct of the

  Pezco Defendants and the deceptive and wrongful use of PBR’s funds an injunction

  will preserve the funds or what is left of the funds and further the goals preventing

  the confusion of the public.

                                 Hearing / Oral Argument

  54.   Plaintiff respectfully request that the Court set the matter for hearing/argument

  as soon as possible in the venue most convenient for the Court after the Defendants

  are served and filed their appearance herein. Plaintiff is available for a telephonic

  hearing, if most convenient for the Court.




                                               17
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 18 of 20



                                 PRAYER FOR RELIEF

  WHEREFORE, PBR prays for the following relief:

        A.     That this Court grant preliminary and permanent injunctions pursuant to

  the powers granted it under 15 U.S.C. § 1116, Fed. R. Civ. P. 65, and at common

  law, enjoining and restraining the Pezco Defendants and their principals, agents,

  servants, and employees, and all those working in concert with the Pezco Defendants,

  directly or indirectly from:

        i.     further dissipating, withdrawing or using any amount up to $310,400 of

  the wired funds in any account in which the proceeds was deposited and/or later

  withdrawn and re-deposited;

         ii.   from destroying, altering, concealing or manipulating any documents

  relating to the purchase of 265,000 gallons of Gasoil D2 by PBR;

        B.     That this Court enter judgment that the Pezco Defendants individually,

  jointely and severally liable to PBR for breach of contract, fraud, civil theft and are

  estopped from withholding the proceeds advanced to Pezco by PBR in the manner

  complained of above;

        C.     That this Court, pursuant to the powers granted to it award to PBR and

  against the Pezco Defendants, treble damages and profits, and reasonable attorneys’

  fees because there has been intentional conduct and theft by the Pezco Defendants;

        D.     That this Court, pursuant to the powers granted it award to PBR and

  against the Pezco Defendants, damages, profits, and costs;

                                             18
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 19 of 20



        E.      That this Court, pursuant to the powers granted it, award to PBR and

  against the Pezco Defendants, PBR’s reasonable attorneys’ fees because this is an

  exceptional case and applies under the Florida civil theft act;

        F.      That this Court award punitive and exemplary damages against the

  Pezco Defendants and in favor of PBR by reason of the Pezco Defendants’

  intentional or reckless disregard for PBR’s rights and the rights of those defrauded;

        G.      That this Court hold each of the Pezcp Defendants jointly and severally

  liable for any underlying tort committed in furtherance of their civil theft and fraud;

        H.      That costs of this action be awarded to PBR; and

        I.      That this Court grant such other and further relief as it deems just and

  reasonable.


                                          Respectfully submitted,

                                          Shamis & Gentile, P.A.
                                          /s/ Andrew J. Shamis
                                          Andrew J. Shamis, Esq.
                                          Florida Bar No. 101754
                                          ashamis@shamisgentile.com
                                          14 NE 1st Avenue, Suite 705
                                          Miami, FL 33132
                                          Telephone: 305-479-2299
                                          Counsel for Plaintiff and the Class

                                          GREALISH MCZEAL, P.C.
                                          Marcellous S. McZeal
                                          United State Southern District of Tex. Admission No.:
                                          21271
                                          United States Supreme Court Admission No.: 306368
                                          E-Mail: mmczeal@grealishmczeal.com
                                          700 Louisiana St., 48th Floor
                                          Houston, Texas 77002
                                          (713) 255-3234 – Telephone
                                          (713) 783-2502 – Facsimile
                                              19
Case 1:21-cv-22909-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 20 of 20




                                    *pro hac vice forthcoming*

                                    ATTORNEYS FOR PLAINTIFF,
                                    PBR SALES, LLC




                                        20
